Exhibit 10.30

MAXIM INTEGRATED PRODUCTS INC.

1996 STOCK INCENTIVE PLAN

LEGAL PROVISIONS OF THE OPTION

To the Grantee Identified on the Stock Option Cover Sheet:

MAXIM INTEGRATED PRODUCTS, INC., a Delaware corporation (the “Company”),
pursuant to its 1996 Stock Incentive Plan (the “Plan”) has this day granted to
you, the Grantee named on the stock option cover sheet, an option to purchase
shares of the common stock of the Company (“Common Stock”). This option will not
be treated as an “incentive stock option” within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).

The details of your option are as follows:

1. Total Number of Shares Subject to this Option. The total number of shares of
Common Stock subject to this option is set forth on the stock option cover
sheet.

2. Vesting. Subject to the limitations contained herein, this option shall be
exercisable with respect to each installment on or after the date of vesting
applicable to such installment as set forth on the stock option cover sheet.

3. Exercise Price and Method of Payment.

(a) Exercise Price. The exercise price of this option is set forth on the stock
option cover sheet, being not less than one hundred percent (100%) of the fair
market value of the Common Stock on the date of grant of this option.

(b) Method of Payment. Payment of the exercise price per share is due in full
upon exercise of all or any part of each installment which has become
exercisable by Grantee by any of the following, or a combination thereof, at
Grantee’s election:

 

  (i) cash; or

 

  (ii) check; or

 

  (iii) surrender of other shares of common stock of the Company which shares
(i) if acquired either directly or indirectly from the Company, have been owned
by Grantee for at least the period required to avoid a charge to the Company’s
reported earnings, (ii) shall be valued at its fair market value on the date of
exercise, and (iii) must be owned free and clear of any liens, claims,
encumbrances or security interests; or

 

  (iv) by net exercise whereby the Option may be exercised in full or in part by
surrendering a portion of the Option as payment of the aggregate exercise price
per share for the number of shares subject to the Option to be exercised. The
number of shares subject to the Option that would be surrendered in payment of
the exercise price would be determined by multiplying the number of shares to be
exercised by the per share exercise price, and then dividing the product thereof
by an amount equal to the per share fair market value on the date of exercise.

4. Minimum Number of Shares and Whole Shares. The minimum number of shares with
respect to which this option may be exercised at any one time is one hundred
(100), except (a) as to an installment subject to exercise, as set forth in
paragraph 2, which amounts to fewer than one hundred (100) shares, in which
case, as to the exercise of that installment, the number of shares in such
installment shall be the minimum number of shares, and (b) with respect to the
final exercise of this option this minimum shall not apply. In no event may this
option be exercised for any number of shares which would require the issuance of
anything other than whole shares.

5. Securities Law Compliance. Notwithstanding anything to the contrary contained
herein, this option may not be exercised unless the shares issuable upon
exercise of this option are then registered under the Securities Act of 1933, as
amended (the “Act”) or, if such shares are not then so registered, the Company
has determined that such exercise and issuance would be exempt from the
registration requirements of the Act.

6. Term of Option. The term of this option commences on the date hereof and,
unless sooner terminated as set forth below or in the Plan, terminates on the
date ten (10) years from the date this option is granted. In no event may this
option be exercised on or after the date on which it terminates. This option
shall terminate prior to the expiration of its term as follows: Ninety (90) days
after the termination of your Continuous Status as an Employee, Director or
Consultant (as defined in the Plan) for any reason or for no reason unless:

(a) such termination is due to your permanent and total disability (within the
meaning of Section 422(c)(6) of the Code), in which event the option shall
terminate on the earlier of the termination date set forth above or three
hundred and sixty-five (365) days following such termination; or

(b) such termination is due to your death, in which event the option shall
terminate on the earlier of the termination date set forth above or five hundred
and forty-seven (547) days after your death; or

(c) during any part of such ninety (90) day period the option is not exercisable
solely because of the condition set forth in paragraph 5 above, in which event
the option shall not terminate until the earlier of the termination date set
forth above or until it shall have been exercisable for an aggregate period of
ninety (90) days after the termination of employment.

(d) exercise of the option within ninety (90) days after your termination would
result in liability under section 16(b) of the Securities Exchange Act of 1934,
in which case the option will terminate on the earlier of (I) the termination
date set forth above, (ii) the tenth (10th) day after the last date upon which
exercise would result in such liability or (iii) six (6) months and ten
(10) days after the termination of your employment with the Company or an
affiliate.

However, this option may be exercised following your termination only as to that
number of shares as to which it was exercisable on the date such termination
under the provisions of paragraph 2 of this option.

7. Exercise of Option.

(a) This option may be exercised, to the extent specified above, by delivering a
notice of exercise (in a form designated by the Company) together with the
exercise price, or with such other documentation as the Administrator shall
require, to the Secretary of the Company, or to such other person as the Company
may designate, during regular business hours, together with such additional
documents as the Company may then require pursuant to the Plan.

(b) By exercising this option you agree that the Company may require you to
enter an arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (1) the exercise of
this option; (2) the lapse of any substantial risk of forfeiture to which the
shares are subject at the time of exercise; or (3) the disposition of shares
acquired upon such exercise.

8. Option not Transferable. Except as may be approved by the Administrator, this
option is not transferable, except by will or by the laws of descent and
distribution, and is exercisable during your life only by you.

9. Option not an Employment Contract. This option is not an employment contract
and nothing in this option shall be deemed to create in any way whatsoever any
obligation on your part to continue your employment with the Company, or of the
Company to continue your employment with the Company.

10. Notices. Any notices provided for in this option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the address specified
below or at such other address as you hereafter designate by written notice to
the Company.

11. Governing Plan Document. This option is subject to all the provisions of the
Plan, a copy of which is attached hereto and its provisions are hereby made a
part of this option, and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan. In the event of any conflict between the provisions of
this option and those of the Plan, the provisions of the Plan shall control.

Dated as of the grant date set forth on the cover sheet.

Effective only if executed on the cover sheet by an officer of the Company duly
authorized by the Board of Directors.